PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. D,900,500
Issue Date: November 03, 2020
Application No. 29/665,636
Filing or 371(c) Date: October 05, 2018
Attorney Docket No. 221010-1125  
:
:
:
:	DECISION ON PETITION
:
:
:



This is a Notice regarding the renewed request for acceptance of a fee deficiency submission under 37 CFR 1.28(c) filed May 06, 2021.

The Office no longer investigates or rejects original or reissue applications under 37 CFR 1.56.  1098 Off. Gaz. Pat. Office 502 (January 3, 1989).  Therefore, nothing in this Notice is intended to imply that an investigation was done. 

The fee deficiency submission under 37 CFR 1.28(c) is ACCEPTED.  Accordingly, status as a small entity has been removed and any future fee(s) submitted must be paid at the undiscounted rate.

The Office acknowledged that the applicant has paid duplicate application fees in the amount of $560, however, the fees were unnecessary therefore the fees have been adjusted and refunded to the petitioner’s deposited account on file.
 
Inquiries related to this communication should be directed to Schene Gray Paralegal Specialist at (571) 272-2581. 


/KIMBERLY A INABINET/Paralegal Specialist, OPET